               Case 3:20-cv-01357-JSC Document 45 Filed 12/30/20 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                     UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                       Case No. 20-CV-01357-JSC

14            Plaintiffs,                                  ADMINISTRATIVE MOTION TO SET ASIDE
                                                           OR DENY PLAINTIFF’S MOTION TO
15            vs.                                          COMPEL (DKT. NO. 41)

16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50
17    INDIVIDUALLY AND IN OFFICIAL
      CAPACITIES AS POLICE OFFICERS FOR
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
              Defendants.
20

21

22

23           Defendant City and County of San Francisco (“Defendant”) hereby requests that the Court set

24   aside or deny Plaintiff Dacari Spiers’ (“Plaintiff”) motion to compel (Dkt. No. 41), filed on December

25   23, 2020, on the basis that Plaintiff failed to comply with this Court’s Standing Order, which states, in

26   part:
                    If the parties are unable to resolve their dispute informally after a good faith
27                  effort, including meet and confer efforts conducted by lead counsel, the parties
28                  have two options:

      OPPOSITION TO MTC                                     1                          n:\lit\li2020\200798\01503142.docx
      CASE NO. 20-CV-01357-JSC
                 Case 3:20-cv-01357-JSC Document 45 Filed 12/30/20 Page 2 of 3




 1                1) If the dispute is straightforward, or the parties believe some initial informal
 2                guidance from the Court may help the parties resolve their dispute without the
                  need for briefing, the parties may contact Judge Corley’s Courtroom Deputy,
 3                Ada Means at (415) 522-2015 to arrange a telephonic conference with Judge
                  Corley;
 4
                  2) For more complex disputes, the parties shall prepare a joint statement of not
 5                more than five pages (12-point or greater font) stating the nature and status of the
 6                dispute and attesting to their good faith meet and confer efforts. Issue-by-issue,
                  the joint letter shall describe each unresolved issue, summarize each party’s
 7                position with appropriate legal authority, and provide each party’s final proposed
                  compromise before addressing the next issue. It is preferable that the parties file
 8                a separate letter for each dispute. Where necessary, the parties may submit
                  supporting declarations and documentation of up to 12 pages. Parties are
 9
                  expected to plan for and cooperate in preparing the joint letter so that each side
10                has adequate time to address the arguments.

11                The parties are strongly encouraged to submit a joint statement, but in the rare
                  instances when a joint statement is not possible, each side may submit a
12                statement of not more than two pages (12-point font or greater).
13
                  The joint statement or individual statements shall be e-filed (unless the case is
14                exempt from e-filing requirements) and chambers copies submitted as required
                  herein. Whether joint or individual, the statement must be filed under the Civil
15                Events category of “Motions and Related Filings > Motions – General >
                  Discovery Letter Brief.”
16
                  Upon review of the parties’ submission[s], the Court will advise the parties of
17
                  how the Court intends to proceed. The Court may issue a ruling or schedule a
18                telephone conference or in person conference with the parties, and at such
                  conference may issue rulings, order more formal briefing, or set further hearing
19                dates. The Court may also order the parties to come to the courthouse to meet
                  and confer in good faith.
20

21   (Magistrate Judge Corley’s Civil Standing Order, pp. 4-5). At no point prior to the filing of
22   Plaintiff’s motion did counsel attempt to meet and confer regarding preparing a joint

23   statement as required by the Standing Order. Assuming a joint statement was not possible,

24   Plaintiff’s filing, which contains thirteen pages, still violates the Standing Order’s

25   requirement that each side submit “a statement of not more than two pages.” Finally,

26   Plaintiff’s motion was not properly filed as a “Discovery Letter Brief” as the Standing Order
     provides.
27

28
      OPPOSITION TO MTC                                     2                           n:\lit\li2020\200798\01503142.docx
      CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 45 Filed 12/30/20 Page 3 of 3




 1          On December 30, 2020, Defense counsel sent an e-mail communication to Plaintiff’s

 2   counsel notifying them of this procedural defect. (Declaration of Raymond R. Rollan

 3   (“Rollan Decl.”) ¶ 2, Ex. A). In the correspondence, Defense counsel indicated that should

 4   Plaintiff withdraw his pending motion to compel, the City would meet and confer to draft a
     joint discovery letter brief. As of the filing of this motion, Defense counsel has received no
 5
     response, necessitating the instant administration motion.
 6
            Based on the foregoing, Defendant respectfully requests that the Court set aside or
 7
     deny Plaintiff’s motion to compel for failure to comply with this Court’s Standing Order.
 8

 9

10   Dated: December 30, 2020
                                                   DENNIS J. HERRERA
11                                                 City Attorney
12                                                 MEREDITH B. OSBORN
                                                   Chief Trial Deputy
13                                                 RAYMOND R. ROLLAN
                                                   Deputy City Attorney
14

15                                             By: /s/ Raymond R. Rollan
                                                  RAYMOND R. ROLLAN
16
                                                   Attorneys for Defendant
17                                                 CITY AND COUNTY OF SAN FRANCISCO
18

19

20

21

22

23

24

25

26

27

28
      OPPOSITION TO MTC                                   3                           n:\lit\li2020\200798\01503142.docx
      CASE NO. 20-CV-01357-JSC
